         Case 21-03020-sgj Doc 2 Filed 03/31/21                  Entered 03/31/21 15:31:29              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 31, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

     ----------------------------------------------------------------- x
     In re                                                             :
                                                                       :     Chapter 11
                                                                3
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                                :
                                                                       :     Case No. 19-34054-sgj11
                                       Debtor.                         :
     ----------------------------------------------------------------- x

                      ORDER GRANTING LEAVE FOR UBS TO FILE
               ADVERSARY COMPLAINT AND OTHER MATERIALS UNDER SEAL

              Upon consideration of UBS’s Motion for Leave to File Adversary Complaint and Other

     Materials under Seal (the “Motion to Seal”)4 filed by UBS Securities LLC and UBS AG London

     Branch (together “UBS”); and it appearing that this Court has jurisdiction over this matter pursuant

     to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant

     to 28 U.S.C. § 157(b); and it appearing that venue of this proceeding and the Motion to Seal is



     3
              The Debtor’s last four digits of its taxpayer identification number are 6725. The headquarters and service
     address for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     4
              Capitalized terms used herein but not defined shall have the meanings ascribed to them in the Motion to Seal.
  Case 21-03020-sgj Doc 2 Filed 03/31/21             Entered 03/31/21 15:31:29      Page 2 of 3




proper in this District pursuant to 28 U.S.C. §§ 1408-1409; and due, adequate, and sufficient notice

of the Motion to Seal having been given; and having determined that the legal and factual bases

set forth in the Motion to Seal establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor it is hereby ORDERED:

       1.      The Motion to Seal is GRANTED.

       2.      UBS is authorized to file the Injunction Complaint and Injunction Motion under

seal, which materials shall remain under seal until any hearing on UBS’s request for a preliminary

injunction is held or such earlier time that UBS may request that certain of the foregoing materials

be unsealed, without prejudice to any subsequent request from UBS or any other party in interest

that such materials remain under seal after such time.

       3.      All parties receiving the sealed Injunction Complaint and Injunction Motion shall

maintain its confidentiality until any hearing on UBS’s request for a preliminary injunction is held

or such earlier time that UBS may request that certain of the foregoing materials be unsealed.

                                      ### End of Order ###




                                                 2
 Case 21-03020-sgj Doc 2 Filed 03/31/21        Entered 03/31/21 15:31:29   Page 3 of 3




Order prepared by:

 LATHAM & WATKINS LLP

 By /s/ Andrew Clubok

 Andrew Clubok (pro hac vice)
 Sarah Tomkowiak (pro hac vice)
 555 Eleventh Street, NW, Suite 1000
 Washington, District of Columbia 20004
 Telephone: (202) 637-2200
 Email: andrew.clubok@lw.com
        sarah.tomkowiak@lw.com

 and

 Jeffrey E. Bjork (pro hac vice)
 Kimberly A. Posin (pro hac vice)
 355 South Grand Avenue, Suite 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234
 Email: jeff.bjork@lw.com
         kim.posin@lw.com

 BUTLER SNOW LLP
 Martin Sosland (TX Bar No. 18855645)
 Candice M. Carson (TX Bar No. 24074006)
 2911 Turtle Creek Blvd., Suite 1400
 Dallas, Texas 75219
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com
         candice.carson@butlersnow.com

 Counsel for UBS Securities LLC and UBS
 AG London Branch




                                           3
